PER CURIAM.
George Henry Langston, Jr., appeals his conviction and sentence for two counts of sexual battery. As to the first point on appeal, after consideration of the proffer made by defense counsel, we are unable to see that the witness then on the stand was in a position to testify to anything other than hearsay with respect to the incident in question. It also does not appear that the proffer satisfied the requirements for demonstrating an exception under subsection 794.022, Florida Statutes (1991).
As to the second point on appeal, we conclude that there was no abuse of discretion in exclusion of the investigator’s testimony.
Finally, no error has been shown with respect to the admission of the child hearsay statements pursuant to subsection 90.-803(23), Florida Statutes (1991). See also State v. Pardo, 582 So.2d 1225 (Fla. 3d DCA 1991), modified, 596 So.2d 665 (Fla.1992).
Affirmed.